     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL N. WARD,                                    No. 2:19-cv-652-MCE-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    DEPARTMENT OF CHILD
      PROTECTIVE SERVICES, MEGAN
15    DANIELS, MARINA CHAMBERS,
16                        Defendants.
17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint fails to state a claim and must be dismissed.

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 2 of 7

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
20           Plaintiff brings this civil rights action against defendant Department of Child Protective
21   Services and two social workers, defendants Megan Daniels and Marina Chambers. ECF No. 1.
22   Liberally construed, the complaint alleges that defendants precluded plaintiff from reunifying
23   with his children by committing perjury and falsifying documents filed in state court custody
24   proceedings. Id. at 4. Plaintiff claims that defendants illegally accessed his Facebook private
25   messaging account, which was linked to his cell phone contacts. Id. Defendants then allegedly
26   interrogated individuals listed in plaintiff’s contacts and used information from his private
27   messages “to falsify court reports in [an] effort to have [plaintiff’s] children adopted.” Id.
28   /////
                                                          2
     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 3 of 7

 1   Plaintiff further claims defendants falsely testified that they obtained plaintiff’s private messages
 2   from an individual named Jennifer Santana. Id. The complaint alleges claims for violation of
 3   plaintiff’s civil rights under 42 U.S.C. § 1983, the Americans with Disabilities Act, 42 U.S.C.
 4   §§ 12101, and 18 U.S.C. §§ 1621 and 1623. Id. It also alleges what appears to be a state law
 5   claim for “intrusion upon seclusion.” Id. at 3.
 6          Although plaintiff references the Fifth Amendment, the complaint does not identify the
 7   specific provision defendants purportedly violated and it is not clear from the allegations how
 8   plaintiff’s rights under that amendment were violated. See U.S. CONST. amend. V. Plaintiff also
 9   purports to assert a Fourth Amendment claim based on the removal of his children. But the
10   seizure of his children can only support a Fourth Amendment claim on their behalf. See
11   Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 789-90 (9th Cir. 2016) (en banc); Rogers v. Cnty. of
12   San Joaquin, 487 F.3d 1288, 1294 (9th Cir. 2007) (explaining that the “Fourteenth Amendment
13   guarantees that parents will not be separated from their children without due process,” while the
14   Fourth Amendment “protects children from [unlawful] removal from their homes . . . .”).
15          Plaintiff also appears to allege defendants violated his Fourteenth Amendment right to
16   familial association. The right to familial associations has both a procedural and substantive
17   component. Keates v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018). “While the right is a
18   fundamental liberty interest, official may interfere with the right if they provide the parents with
19   fundamentally fair procedures.” Id. (citations and quotations omitted). The right to familial
20   association is violated where “a state official removes children from their parents without their
21   consent, and without a court order, unless information at the time of the seizure, after reasonable
22   investigation, establishes reasonable cause to believe that the child is in imminent danger of
23   serious bodily injury, and the scope, degree, and duration of the intrusion are reasonably
24   necessary to avert the specific injury at issue.” Id. at 1237-38. “[O]nly official conduct that
25   ‘shocks the conscience’ is cognizable as a due process violation.” Lemire v. California Dep't of
26   Corr. & Rehab., 726 F.3d 1062, 1075 (9th Cir. 2013).
27           “[T]o prevail on a claim of judicial deception in a child abuse or custody proceeding, a
28   plaintiff must show that ‘(1) the defendant official deliberately fabricated evidence and (2) the
                                                        3
     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 4 of 7

 1   deliberate fabrication caused the plaintiff’s deprivation of liberty.’” Keates, 883 F.3d 1228, 1240
 2   (9th Cir. 2018) (quoting Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017). “To establish the
 3   second element of causation, the plaintiff must show that (a) the act was the cause in fact of the
 4   deprivation of liberty, meaning that the injury would not have occurred in the absence of the
 5   conduct; and (b) the act was the ‘proximate cause’ or ‘legal cause’ of the injury, meaning that the
 6   injury is of a type that a reasonable person would see as a likely result of the conduct in
 7   question.” Spencer, 857 F.3d at 798.
 8           Although plaintiff alleges defendants falsified documents and committed perjury, the only
 9   false statement identified in the complaint concerns how defendants gained access to plaintiff’s
10   private messages. Plaintiff, however, fails to explain how that alleged misrepresentation
11   precluded reunification with his children. Accordingly, plaintiff fails to state a claim for
12   deprivation of his right to familial association.
13           Plaintiff’s § 1983 claims against defendant Department of Childhood Services also fail
14   since he does not allege that his civil rights were violated pursuant to a policy or custom, which is
15   required to assert a claim against an agency. See Villegas v. Gilroy Garlic Festival Ass’n, 951
16   F.3d 950, 957 (9th Cir. 2008) (a municipality or its departments is liable under section 1983 only
17   if plaintiff shows that his injury was caused by employees acting pursuant to the municipality’s
18   policy or custom).
19           Plaintiff also purports to allege a claim for “Race Discrimination.” ECF No. 1 at 3. But
20   the complaint contains no factual allegations regarding plaintiff’s race or suggesting he was
21   subject to discrimination on account of his race. Likewise, plaintiff cites to the Americans with
22   Disabilities Act, but the complaint is devoid of any allegations that could support a claim under
23   that act. Plaintiff does not allege that he is disabled within the meaning of the ADA, nor does he
24   allege any adverse treatment in connection to a disability. See 42 U.S.C. § 12102(1) (The ADA
25   defines a disability as (1) a physical or mental impairment that substantially limits one or more
26   major life activities; (2) a record of such an impairment; or (3) being regarded as having such an
27   impairment.).
28   /////
                                                         4
     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 5 of 7

 1           The complaint also fails to state claims under 18 U.S.C. §§ 1621 and 1623, which are
 2   criminal statute that do not provide a private right of action. See, e.g., Fabbri v. Sheraton Plaza
 3   La Reina Hotel, 956 F.2d 1166, (9th Cir. 1992) (holding that 18 U.S.C. § 1623 “is a criminal
 4   statute and does not create, explicitly or implicitly, any civil liability.”) Kastis v. Alvarado, 2019
 5   WL 3037912, at *9 (E.D. Cal. July 11, 2019) (no private right of action under 18 U.S.C. § 1621).
 6           Lastly, as noted, plaintiff asserts a claim for “intrusion upon seclusion.” The complaint is
 7   confusing as to this claim. It cites what purports to be a federal statue. Id. (“§ 652B intrusion
 8   upon seclusion, 42 U.S. Code § 12101”). But that statute, the Americans with Disabilities Act,
 9   does not provide for any such claim. However, California law apparently does. See, e.g., In re
10   Facebook Internet Tracking Litigation, 263 F. Supp. 3d 836, 846 (N.D. Cal. 2017) (“To state a
11   claim for intrusion upon seclusion, a plaintiff must show (1) that the defendant intentionally
12   intruded into a place, conversation, matter as to which the plaintiff had a reasonable expectation
13   of privacy and (2) that the intrusion was ‘highly offensive’ to a reasonable person.”) (citing
14   Hernandez v. Hillsdale, 47 Cal. 4th 272, 285 (2009); Van Patten v. Vertical Fitness Group, LLC,
15   847 F.3d 1037, 1043 (9th Cir. 2017) (“Actions to remedy defendants’ invasion of privacy,
16   intrusion upon seclusion, and nuisance have long been heard by American courts . . . .”)).
17   But to establish supplemental jurisdiction over this state law claim, plaintiff must first properly
18   plead a federal cause of action. As noted, he has failed to do so which precludes supplemental
19   jurisdiction over his state law claim. See 28 U.S.C. §§ 1331 (“The district courts shall have
20   original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
21   United States), 1367(a) (where the district court has original jurisdiction, it “shall have
22   supplemental jurisdiction over all other claims that are so related to claims in the action within
23   such original jurisdiction . . . .”). He also fails to establish the alternative of diversity of
24   citizenship that could support diversity jurisdiction over a state law claim. See 28 U.S.C. § 1332;
25   Bautista v. Pan American World Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987) (to establish
26   diversity jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and
27   that the matter in controversy exceeds $75,000). Instead, the complaint indicates that plaintiff
28   /////
                                                           5
     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 6 of 7

 1   and defendants Daniels and Chambers reside in California, suggesting plaintiff has the same
 2   citizenship as these defendants. It therefore appears diversity of citizenship is lacking.
 3           Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. Plaintiff
 4   is granted leave to file an amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
 5   2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to correct any
 6   deficiency in their complaints). Any amended complaint must allege a cognizable legal theory
 7   and state sufficient facts in support of that cognizable legal theory. Should plaintiff choose to file
 8   an amended complaint, it shall clearly set forth the allegations that support each claim for relief.
 9   It shall also set forth plaintiff’s claims in “numbered paragraphs, each limited as far as practicable
10   to a single set of circumstances,” as required by Federal Rule of Civil Procedure 10(b), and shall
11   be in double-spaced text on paper that bears line numbers in the left margin, as required by
12   Eastern District of California Local Rules 130(b) and 130(c). Any amended complaint shall also
13   use clear headings to delineate each claim alleged and against which defendant or defendants the
14   claim is alleged, as required by Rule 10(b), and must plead clear facts that support each claim
15   under each header.
16           Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
17   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
18   complete in itself. This is because, as a general rule, an amended complaint supersedes the
19   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
20   plaintiff files an amended complaint, the original no longer serves any function in the case.
21   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
22   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
23   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
24   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
25   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
26   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
27   /////
28   /////
                                                        6
     Case 2:19-cv-00652-MCE-EFB Document 5 Filed 08/28/20 Page 7 of 7

 1          Accordingly, IT IS ORDERED that:
 2          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 4          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 5   complaint. The amended complaint must bear the docket number assigned to this case and must
 6   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
 7   accordance with this order will result in a recommendation this action be dismissed.
 8   DATED: August 28, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
